DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Notice of Response to Applicants Amendment
This action is in response to applicant's amendment received on 10/29/2020. The following is the status of the claims:
Claims 1, 4-23, and 25-29 are still pending.
Claims 2-3, and 24 are canceled.
Claims 1, 20, and 27 have been amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on10/29/2020 was filed after the mailing date of this Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “standoff elements…to define a dimension of the heat transfer conduit” in amended claim 8.
and equivalents thereof. Per the specification in [0038], as published, the standoff elements corresponds to ribs, fins, or walls.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-11, 14-16, 20-23, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. - (US2015/0200429 - previously cited), in view of Deeney et al. - (US6882536 - previously cited by Applicant and newly relied upon), hereinafter referred to as “Lee” and “Deeney”, respectively.

Regarding Claim 1, Lee discloses (Figures 2-3 & 5) an assembly (1, Figure 3) for transferring heat (Paragraph 0002) with respect to a component (21, Figure 5), comprising: 
a first heat transfer plate (first plate, as shown in the First annotated Figure below) having a first surface (first surface, as shown in the First annotated Figure below) arranged to contact and transfer heat with respect to a first component surface (outside surface of a battery cell 211, i.e. one of the surfaces that define one channel 2111, see Figure 5); 
a second heat transfer plate (second plate, as shown in the First annotated Figure below) having a second surface (second surface, as shown in the First annotated Figure below) arranged to contact and transfer heat with respect to a second component surface (outside surface of a battery cell 211, i.e. the other surface that define the channel 2111, see Figure 5), the second heat transfer surface facing the first heat transfer surface (as shown in Figures 2-3) and arranged at an angle of 90 degrees or less (0 degrees, i.e. parallel) relative to the first heat transfer surface (as shown in Figure 3); 
a connecting portion (connecting portion, as shown in the First annotated Figure below) extending between and connecting the first and second heat transfer plates together (as shown in Figure 3), the connecting portion providing compliant support of the first and second heat transfer plates that allows the first and second heat transfer surfaces to be movable toward and away from each other (since the material of the assembly is a flexible aluminum foil, per Paragraphs 0015 & 0032, lines 6-9 & 7-12 respectively); 
(101) arranged to conduct a flow of heat transfer fluid (Paragraph 0032, lines 4-6) to the first and second heat transfer plates, the heat transfer conduit including at least one passageway that extends from the first heat transfer plate to the connecting portion and from the connecting portion to the second transfer plate (as shown in Figures 2-3, the fluid channel 101 extend along the length of the main body 10 of the unit 1), the heat transfer conduit having a cross sectional area in a direction perpendicular to the flow of heat transfer fluid (along the II-II plane in the Second Annotated Figure below) in a part of the connecting portion and a cross sectional area in a direction perpendicular to the flow of heat transfer fluid (along the I-I plane in the Second Annotated Figure below) near the first and second heat transfer plates (as shown in the Second Annotated Figure below); and 
inlet and outlet ports (102, 103, Figure 3) arranged to respectively conduct heat transfer fluid into the heat transfer conduit and out of the heat transfer conduit (Paragraph 0032, lines 4-6), 
wherein the first and second heat transfer plates and at least a part of the connecting portion are formed as a single unitary part that includes a metal sheet (flexible aluminum foil, per Paragraphs 0015 & 0032, lines 6-9 & 7-12 respectively. Noting here that the main body 10 is formed by two flexible aluminum foils that are sealed together around their edges, see Paragraph 0034, as interpreted herein the inside sheet includes the first plate, the second plate, and the connecting portion) formed to define the first and second heat transfer plates and at least a part of the connecting portion (as shown in Figures 2-3).

However, Deeney teaches (Figure 1) an assembly (114A) for transferring heat with respect to a component (108/110), comprising a first heat transfer plate (115A); a second heat transfer plate (115C); and a connecting portion (115B) extending between and connecting the first and second heat transfer plates (as shown in Figure 1). In particular, Deeney teaches wherein the cross sectional area in the part of the connecting portion is different (less, due to the reduced thickness of the connecting portion compared to the thickness of the plates) from the cross sectional area near the first and second heat transfer plates for the purpose of increasing the flexibility of the assembly thus facilitating installation and conformance around the component (Column 4, lines 1-4 & 13-18).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee, by employing a thinner connecting portion as compared to the thickness of the plates, as taught by Deeney, for the purpose of increasing the flexibility of the assembly thus facilitating installation and conformance around the component.  
Lee as modified would result in the cross sectional area in a direction perpendicular to the flow of heat transfer fluid in the part of the connecting portion being different from the cross sectional in a direction perpendicular to the flow of heat transfer fluid area near the first and second heat transfer plates.


    PNG
    media_image1.png
    886
    1227
    media_image1.png
    Greyscale

First Annotated Figure (from Lee's Figure 2)


    PNG
    media_image2.png
    668
    794
    media_image2.png
    Greyscale

Second Annotated Figure (from Lee's Figure 3)

Regarding Claim 4, Lee as modified teaches the assembly of claim 1 and further teaches (Lee’s Figures 2-3) a channel member (channel member, as shown in the First annotated Figure above. As set forth in claim 1 above, the main body 10 is formed by two flexible aluminum foils that are sealed together around their edges, see Lee’s Paragraph 0034, as interpreted herein the inside sheet includes the first plate, the second plate, and the connecting portion, while the second sheet is the channel member) that at least partially defines the heat transfer conduit and at least a part of the connecting portion (as shown in Lee’s Figures 2-3), the channel member being secured to single unitary part (sealed together around their edges, see Lee’s Paragraph 0034).
Regarding Claim 5, Lee as modified teaches the assembly of claim 4 and further teaches (Lee’s Figures 2-3) wherein the channel member is secured to the single unitary part (sealed together around their edges, see Lee’s Paragraph 0034) such that the single unitary part and the channel member together define at least a portion of the heat transfer conduit (as shown in Lee’s Figures 2-3).
Regarding Claim 6, Lee as modified teaches the assembly of claim 5 and further teaches (Lee’s Figures 2-3) wherein the channel member and the single unitary part each have a periphery (peripheral edges that are sealed together per Lee’s Paragraph 0034), and the peripheries of the channel member and the single unitary part are sealingly joined together (Lee’s Paragraph 0034).
Regarding Claim 7, Lee as modified teaches the assembly of claim 4 and further teaches wherein the channel member is formed from a sheet material (aluminum foil, Lee’s Paragraphs 0015 & 0034, lines 6-9 & 1-4 respectively) that is bent to define a convex section (bent round corners of the connecting portion are convex when looking from the outside) that defines part of the heat transfer conduit (as shown in Lee’s Figures 2-3).
Regarding Claim 9, Lee as modified teaches the assembly of claim 1 and further teaches a channel member (channel member, as shown in the First annotated Figure above. As set forth in claim 1 above, the main body 10 is formed by two flexible aluminum foils that are sealed together around their edges, see Lee’s Paragraph 0034, as interpreted herein the inside sheet includes the first plate, the second plate, and the connecting portion, while the second sheet is the channel member) that defines at least a portion of the heat transfer conduit and the inlet and outlet ports (as shown in Lee’s Figures 2-3), the channel member extending from the first heat transfer plate to the second heat transfer plate along the connecting portion (as shown in Lee’s Figures 2-3).
Regarding Claim 10, Lee as modified teaches the assembly of claim 9 and further teaches wherein the channel member is sealingly engaged with the connecting portion (via peripheral edges that are sealed together per Lee’s Paragraph 0034) such that the channel member and the connecting portion together define at least a portion of the heat transfer conduit (as shown in Lee’s Figures 2-3).
Regarding Claim 11, Lee as modified teaches the assembly of claim 1 and further teaches (Lee’s Figure 3) wherein the heat transfer conduit and the inlet and outlet ports are arranged such that heat transfer fluid flows from the first heat transfer plate to the second heat transfer plate and back to the first heat transfer plate before (as shown in Lee’s Figure 3, Lee’s Paragraph 0036, lines 4-8).
Regarding Claim 14, Lee as modified teaches the assembly of claim 1 and further teaches (Lee’s Figures 2-3) wherein the connecting portion includes a bend (curved bent surfaces of the connecting portion) that extends along an arc of at least 90 degrees (as suggested by Lee’s Figures 2-3).
Regarding Claim 15, Lee as modified teaches the assembly of claim 1 and further teaches wherein the first and second heat transfer surfaces are planar (as shown in Lee’s Figures 5-6, the first and second heat transfer surfaces become planar upon expansion and contact with the battery cells).
Regarding Claim 16, Lee as modified teaches the assembly of claim 1 and further teaches wherein the first and second heat transfer plates each have a side respectively (respective surfaces inside of the conduit 101) opposite of the first and second heat transfer surfaces that are exposed for contact with heat transfer fluid in the heat transfer conduit (as shown in Lee’s Figures 2-3).
Regarding Claim 20, Lee discloses (Figures 2-3 & 5) a method for forming an assembly (1, Figure 3) for transferring heat (Paragraph 0002) with respect to a component (21, Figure 5), comprising: 
providing first and second heat transfer plates (first plate & second plate, as shown in the First annotated Figure above) respectively having first and second surfaces (first surface & second surface, as shown in the First annotated Figure above) arranged to contact and transfer heat with respect to first and second component surfaces (outside surfaces of a battery cell 211, i.e. surfaces that define a channel 2111, see Figure 5), the first and second heat transfer plates being connected by a connecting portion (connecting portion, as shown in the First annotated Figure above) extending between the first and second heat transfer plates (as shown in Figure 3), the first and second heat transfer plates and at least a part of the connecting portion being formed as a single unitary part that includes a metal sheet (flexible aluminum foil, per Paragraphs 0015 & 0032, lines 6-9 & 7-12 respectively. Noting here that the main body 10 is formed by two flexible aluminum foils that are sealed together around their edges, see Paragraph 0034, as interpreted herein the inside sheet includes the first plate, the second plate, and the connecting portion) that defines the first and second heat transfer plates and at least a part of the connecting portion (as shown in Figures 2-3); 
bending the connecting portion (as shown in Figure 5) so that the second heat transfer surface faces the first heat transfer surface and is arranged at an angle of 90 degrees or less (0 degrees, i.e. parallel) relative to the first heat transfer surface (as shown in Figures 3, 5), the bent connecting portion providing compliant support of the first and second heat transfer plates that allows the first and second heat transfer surfaces to be movable toward and away from each other (since the material of the assembly is a flexible aluminum foil, per Paragraphs 0015 & 0032, lines 6-9 & 7-12 respectively); and 
providing a heat transfer conduit (101) arranged to conduct a flow of heat transfer fluid (Paragraph 0032, lines 4-6) to the first and second heat transfer plates, the heat transfer conduit including at least one passageway that extends from the first heat transfer plate to the connecting portion and from the connecting portion to the second (as shown in Figures 2-3, the fluid channel 101 extend along the length of the main body 10 0f the unit 1), the heat transfer conduit having a cross sectional area in a direction perpendicular to the flow of heat transfer fluid (along the II-II plane in the Second Annotated Figure above) in a part of the connecting portion and a cross sectional area in a direction perpendicular to the flow of heat transfer fluid (along the I-I plane in the Second Annotated Figure above) near the first and second heat transfer plates (as shown in the Second Annotated Figure above).
Lee fails to teach wherein the cross sectional area in the part of the connecting portion is different from the cross sectional area near the first and second heat transfer plates.
However, Deeney teaches (Figure 1) an assembly (114A) for transferring heat with respect to a component (108/110), comprising a first heat transfer plate (115A); a second heat transfer plate (115C); and a connecting portion (115B) extending between and connecting the first and second heat transfer plates (as shown in Figure 1). In particular, Deeney teaches wherein the cross sectional area in the part of the connecting portion is different (less, due to the reduced thickness of the connecting portion compared to the thickness of the plates) from the cross sectional area near the first and second heat transfer plates for the purpose of increasing the flexibility of the assembly thus facilitating installation and conformance around the component (Column 4, lines 1-4 & 13-18).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee, by employing a thinner connecting portion as compared to the thickness of the plates, as taught by Deeney, for 
Lee as modified would result in the cross sectional area in a direction perpendicular to the flow of heat transfer fluid in the part of the connecting portion being different from the cross sectional in a direction perpendicular to the flow of heat transfer fluid area near the first and second heat transfer plates.
Regarding Claim 21, Lee as modified teaches the method of claim 20 and further teaches providing inlet and outlet ports (102, 103, Lee’s Figure 3) arranged to respectively conduct heat transfer fluid into the heat transfer conduit and out of the heat transfer conduit (Lee’s Paragraph 0032, lines 4-6).
Regarding Claim 22, Lee as modified teaches the method of claim 20 and further teaches wherein the step of providing the heat transfer conduit comprises: securing (via peripheral edges sealed together, see Lee’s Paragraph 0034) a channel member (channel member, as shown in the First annotated Figure above. As set forth in claim 1 above, the main body 10 is formed by two flexible aluminum foils that are sealed together around their edges, see Lee’s Paragraph 0034, as interpreted herein the inside sheet includes the first plate, the second plate, and the connecting portion, while the second sheet is the channel member) to the connecting portion such that the channel member and the connecting portion together define at least in part the heat transfer conduit (as shown in Lee’s Figures 2-3).
Regarding Claim 23, Lee as modified teaches the method of claim 22 and further teaches wherein the step of securing the channel member to the connecting (as shown in Lee’s Figure 5, the bending occurs on the final product and thus necessarily the channel member must have had to be secure to the connecting portion before being bent into the usable position shown in Lee’s Figure 5), and wherein the step of bending the connecting portion includes bending the channel member (as shown in Lee’s Figure 5).
Regarding Claim 25, Lee as modified teaches the method of claim 22 and further teaches wherein the channel member has a convex portion (bent round corners of the connecting portion are convex when looking from the outside) that defines at least in part the heat transfer conduit (as shown in Lee’s Figures 2-3) and a peripheral edge (peripheral edges that are sealed together per Lee’s Paragraph 0034), and wherein the step of securing the channel member to the connecting portion includes sealingly securing the peripheral edge of the channel member to the single unitary part (peripheral edges that are sealed together per Lee’s Paragraph 0034) such that the channel member and the single unitary part together define the heat transfer conduit (as shown in Lee’s Figures 2-3).
Regarding Claim 26, Lee as modified teaches the method of claim 20 and further teaches wherein the step of bending the connecting portion includes bending a part of the connecting portion to form a bend (curved bent corners of the connecting portion) that extends along at least 90 degrees (as suggested by Lee’s Figures 2-3).
Regarding Claim 27, Lee discloses (Figures 2-3 & 5) an assembly (1, Figure 3) for transferring heat (Paragraph 0002) with respect to a component (21, Figure 5), comprising: 
(first plate, as shown in the First annotated Figure above) having a first surface (first surface, as shown in the First annotated Figure above) arranged to contact and transfer heat with respect to a first component surface (outside surface of a battery cell 211, i.e. one of the surfaces that define one channel 2111, see Figure 5); 
a second heat transfer plate (second plate, as shown in the First annotated Figure below) having a second surface (second surface, as shown in the First annotated Figure below) arranged to contact and transfer heat with respect to a second component surface (outside surface of a battery cell 211, i.e. the other surface that define the channel 2111, see Figure 5) and arranged at an angle of 270 degrees or less (0 degrees, i.e. parallel) relative to the first heat transfer surface (as shown in Figure 3); 
a connecting portion (connecting portion, as shown in the First annotated Figure below) extending between and connecting the first and second heat transfer plates together (as shown in Figure 3), the connecting portion including a bend (curved bent surfaces of the connecting portion) that extends along an arc () of at least 30 degrees (90 degrees, as suggested by Figures 2-3); 
a heat transfer conduit (101) arranged to conduct a flow of heat transfer fluid (Paragraph 0032, lines 4-6) to the first and second heat transfer plates, the heat transfer conduit including at least one passageway that extends from the first heat transfer plate to the connecting portion and from the connecting portion to the second transfer plate (as shown in Figures 2-3, the fluid channel 101 extend along the length of the main body 10 0f the unit 1), the heat transfer conduit having a cross (along the II-II plane in the Second Annotated Figure above) in a part of the connecting portion and a cross sectional area in a direction perpendicular to the flow of heat transfer fluid (along the I-I plane in the Second Annotated Figure above) near the first and second heat transfer plates (as shown in the Second Annotated Figure above); and 
inlet and outlet ports (102, 103, Figure 3) arranged to respectively conduct heat transfer fluid into the heat transfer conduit and out of the heat transfer conduit (Paragraph 0032, lines 4-6), 
wherein the first and second heat transfer plates and at least a part of the connecting portion are formed as a single unitary part that includes a metal sheet flexible aluminum foil, per Paragraphs 0015 & 0032, lines 6-9 & 7-12 respectively. Noting here that the main body 10 is formed by two flexible aluminum foils that are sealed together around their edges, see Paragraph 0034, as interpreted herein the inside sheet includes the first plate, the second plate, and the connecting portion) formed to define the first and second heat transfer plates and at least a part of the connecting portion (as shown in Figures 2-3).
Lee fails to teach wherein the cross sectional area in the part of the connecting portion is different from the cross sectional area near the first and second heat transfer plates.
However, Deeney teaches (Figure 1) an assembly (114A) for transferring heat with respect to a component (108/110), comprising a first heat transfer plate (115A); a second heat transfer plate (115C); and a connecting portion (115B) extending between and connecting the first and second heat transfer plates (as shown in Figure 1). In (less, due to the reduced thickness of the connecting portion compared to the thickness of the plates) from the cross sectional area near the first and second heat transfer plates for the purpose of increasing the flexibility of the assembly thus facilitating installation and conformance around the component (Column 4, lines 1-4 & 13-18).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee, by employing a thinner connecting portion as compared to the thickness of the plates, as taught by Deeney, for the purpose of increasing the flexibility of the assembly thus facilitating installation and conformance around the component.  
Lee as modified would result in the cross sectional area in a direction perpendicular to the flow of heat transfer fluid in the part of the connecting portion being different from the cross sectional in a direction perpendicular to the flow of heat transfer fluid area near the first and second heat transfer plates.
Regarding Claim 28, Lee as modified teaches the assembly of claim 1 and further teaches wherein the cross sectional area of the heat transfer conduit in a part of the connecting portion is smaller than the cross sectional area of the heat transfer conduit near the first and second heat transfer plates (as set forth in claim 1 above, due to the reduced thickness of the connecting portion as taught by Deeney).

Claims 8, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Deeney as respectively applied to claims 1 and 4 above, and further Fletcher et al. - (US2005/0061473 - previously cited), hereinafter referred to as “Fletcher”. 

Regarding Claim 8, Lee as modified teaches the assembly of claim 4 but fails to teach standoff elements between the channel member and the single unitary part in the connecting portion to define a dimension of the heat transfer conduit.
However, Fletcher teaches (Figures 1A, 5B) an assembly (10) for transferring heat (Paragraph 0001) with respect to a component (52, Figure 6A), comprising: a first heat transfer plate (left-side portion of 12 that does not have any members 14) having a first surface (outer surface of that portion in contact with 52 as shown in Figure 6A) arranged to contact and transfer heat with respect to a first component surface (portion of outer surface of 52 where the first surface contacts, as shown in Figure 6A); a second heat transfer plate (right-side portion of 12 that does not have any members 14) having a second surface (outer surface of that portion in contact with 52 as shown in Figure 6A) arranged to contact and transfer heat with respect to a second component surface (portion of outer surface of 52 where the second surface contacts, as shown in Figure 6A), the second heat transfer surface facing the first heat transfer surface and arranged at an angle of 90 degrees or less relative to the first heat transfer surface (after bending as shown in Figure 5B); a connecting portion (portion of 12 that includes members 14) extending between and connecting the first and second heat transfer plates together (as shown in Figure 1A), the connecting portion providing compliant support of the first and second heat transfer plates that allows the first and second heat transfer surfaces to be movable toward and (as shown in Figures 1A, 5B); a heat transfer conduit (20) arranged to conduct a flow of heat transfer fluid (heat exchange fluid, per Paragraph 0037, lines 6-7) to the first and second heat transfer plates, the heat transfer conduit including at least one passageway (20 is a passageway as shown in Figure 1A) that extends from the first heat transfer plate to the connecting portion and from the connecting portion to the second transfer plate (as shown in Figure 1A); and inlet and outlet ports (22 & 23) arranged to respectively conduct heat transfer fluid into the heat transfer conduit and out of the heat transfer conduit (Paragraph 0037, lines 6-7), wherein the first and second heat transfer plates and at least a part of the connecting portion are formed as a single unitary part (as shown in Figures 1A, 5B, 6A). In particular, Fletcher teaches standoff elements (27) between the channel member and the single unitary part in the connecting portion to define a dimension of the heat transfer conduit (as shown in Figures 1A, 5B, 6A) for the purpose of increasing the surface area for heat transfer with fluid in volume 20 (per Paragraph 0038, lines 1-7), ultimately resulting in enhanced heat transfer.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lee, by employing standoff elements between the channel member and the single unitary part in the connecting portion to define a dimension of the heat transfer conduit, as taught by Fletcher, for the purpose of increasing the surface area for heat transfer with fluid in volume, ultimately resulting in enhanced heat transfer.  
Regarding Claim 17, Lee as modified teaches the assembly of claim 1 and further teaches wherein the heat transfer surfaces are defined by metallic elements (as set forth in claim 1 above) but fails to teach wherein the connecting portion and the heat transfer conduit are formed at least in part by a polymer element.
However, Fletcher teaches (Figures 1A, 5B) an assembly (10) for transferring heat (Paragraph 0001) with respect to a component (52, Figure 6A), comprising: a first heat transfer plate (left-side portion of 12 and including that portion of 12 having the first three members 14) having a first surface (outer surface of that portion in contact with 52 as shown in Figure 6A) arranged to contact and transfer heat with respect to a first component surface (portion of outer surface of 52 where the first surface contacts, as shown in Figure 6A); a second heat transfer plate (right-side portion of 12 and including that portion of 12 having the last three members 14) having a second surface (outer surface of that portion in contact with 52 as shown in Figure 6A) arranged to contact and transfer heat with respect to a second component surface (portion of outer surface of 52 where the second surface contacts, as shown in Figure 6A), the second heat transfer surface facing the first heat transfer surface and arranged at an angle of 90 degrees or less relative to the first heat transfer surface (after bending as shown in Figure 5B); a connecting portion (central portion of 12 and including the middle three members 14) extending between and connecting the first and second heat transfer plates together (as shown in Figure 1A), the connecting portion providing compliant support of the first and second heat transfer plates that allows the first and second heat transfer surfaces to be movable toward and away from each other (as shown in Figures 1A, 5B); a heat transfer conduit (20) arranged to conduct a flow of heat transfer fluid (heat exchange fluid, per Paragraph 0037, lines 6-7) to the first and second heat transfer plates, the (20 is a passageway as shown in Figure 1A) that extends from the first heat transfer plate to the connecting portion and from the connecting portion to the second transfer plate (as shown in Figure 1A); and inlet and outlet ports (22 & 23) arranged to respectively conduct heat transfer fluid into the heat transfer conduit and out of the heat transfer conduit (Paragraph 0037, lines 6-7), wherein the first and second heat transfer plates and at least a part of the connecting portion are formed as a single unitary part (as shown in Figures 1A, 5B, 6A). In particular, Fletcher teaches wherein the connecting portion and the heat transfer conduit are formed at least in part by a polymer element (30, per Paragraph 0043 in combination with metal parts 14 which are co-molded with 30 as to form plate 12 per Paragraph 0044) for the purpose of increasing the flexibility of the device ultimately facilitating mounting of the assembly onto the device to be cooled.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lee, by forming the connecting portion and the heat transfer conduit at least in part by a polymer element, as taught by Fletcher, for the purpose of increasing the flexibility of the device ultimately facilitating mounting of the assembly onto the device to be cooled.  
Regarding Claim 18, Lee as modified teaches assembly of claim 17 and further teaches wherein the metallic elements are co-molded with the polymer element (as set forth in claim 17).
Regarding Claim 19, Lee as modified teaches assembly of claim 1 and further teaches wherein the heat transfer plates are each formed of a metallic element (as set forth in claim 1 above) but fails to teach wherein the heat transfer plates are molded 
However, Fletcher teaches (Figures 1A, 5B) an assembly (10) for transferring heat (Paragraph 0001) with respect to a component (52, Figure 6A), comprising: a first heat transfer plate (left-side portion of 12 and including that portion of 12 having the first three members 14) having a first surface (outer surface of that portion in contact with 52 as shown in Figure 6A) arranged to contact and transfer heat with respect to a first component surface (portion of outer surface of 52 where the first surface contacts, as shown in Figure 6A); a second heat transfer plate (right-side portion of 12 and including that portion of 12 having the last three members 14) having a second surface (outer surface of that portion in contact with 52 as shown in Figure 6A) arranged to contact and transfer heat with respect to a second component surface (portion of outer surface of 52 where the second surface contacts, as shown in Figure 6A), the second heat transfer surface facing the first heat transfer surface and arranged at an angle of 90 degrees or less relative to the first heat transfer surface (after bending as shown in Figure 5B); a connecting portion (central portion of 12 and including the middle three members 14) extending between and connecting the first and second heat transfer plates together (as shown in Figure 1A), the connecting portion providing compliant support of the first and second heat transfer plates that allows the first and second heat transfer surfaces to be movable toward and away from each other (as shown in Figures 1A, 5B); a heat transfer conduit (20) arranged to conduct a flow of heat transfer fluid (heat exchange fluid, per Paragraph 0037, lines 6-7) to the first and second heat transfer plates, the (20 is a passageway as shown in Figure 1A) that extends from the first heat transfer plate to the connecting portion and from the connecting portion to the second transfer plate (as shown in Figure 1A); and inlet and outlet ports (22 & 23) arranged to respectively conduct heat transfer fluid into the heat transfer conduit and out of the heat transfer conduit (Paragraph 0037, lines 6-7), wherein the first and second heat transfer plates and at least a part of the connecting portion are formed as a single unitary part (as shown in Figures 1A, 5B, 6A). In particular, Fletcher teaches wherein the heat transfer plates are molded with a polymer element (30) that defines at least in part the connecting portion, the inlet, the outlet and/or the heat transfer conduit (per Paragraphs 0043-0044, substantially the entirety of the assembly is made of the polymer 30 whit the exception of parts 14) for the purpose of increasing the flexibility of the device ultimately facilitating mounting of the assembly onto the device to be cooled.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lee, by molding the heat transfer plates with a polymer element, in combination with the metal, that defines at least in part the connecting portion, the inlet, the outlet and/or the heat transfer conduit, as taught by Fletcher, for the purpose of increasing the flexibility of the device ultimately facilitating mounting of the assembly onto the device to be cooled.  

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Deeney as applied to claim 1 above, and further in view of Wilson - (US4072188 - previously cited), hereinafter referred to as “Wilson”. 

Regarding Claims 12-13, Lee as modified teaches the assembly of claim 1 but fails to teach at least one fastener that urges the first and second heat transfer plates to move toward each other to secure the component between the first and second heat transfer plates as to claim 12, the fastener including a strap formed integrally wot the single unitary part, as to claim 13.
However, Wilson teaches (Figures 4-5) an assembly (26) for transferring heat with respect to a component (12, Figure 6) comprising first and second heat transfer plates (31 and 44 respectively). In particular, Wilson teaches at least one fastener (bends of plate 31 around shoulders 30) that urges the first and second heat transfer plates to move toward each other (as shown in Figure 5) as to claim 12, the fastener including a strap formed integrally with the first plate (as shown in Figures 4-5, the straps are the end portions of the first plate that are bend around shoulders of the second plate as to fasten the two plates together) as to claim 13, for the purpose of securing the first and second plates together (Column 4, lines 30-37).
While Lee teaches that the assembly (1) is held in place by spaces (2111) between battery cells (211). A skilled artisan would recognize that a fastener such as Wilson’s fastener would induce close contact between the heat transfer plates and a single row of battery cells in which no channels (2111) would be formed as to fix the assembly in place. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lee, by employing at least one fastener that urges the first and second heat transfer plates to move toward each other as to claim 12, the fastener including a strap formed integrally as to claim 13, as taught by Wilson, for the purpose of inducing close contact between the heat transfer plates and a single row of the components, thereby reducing thermal contact resistance, ultimately resulting in enhanced heat transfer.  
Lee as modified would result in the component being secure between the first and second heat transfer plates, as to claim 12, and in the strap being formed integrally with the single unitary part (since in Lee, the first plate is a portion of the single unitary part), as to claim 13.

Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art does not anticipate nor render obvious the combination set forth in dependent claim 29, and specifically does not show wherein “wherein the cross sectional area of the heat transfer conduit in a part of the connecting portion is larger than the cross sectional area of the heat transfer conduit near the first and second heat transfer plates”. Lee as modified teaches to employ a thinner connecting part, thus a smaller cross-sectional area, as to increase flexibility of the assembly thus a larger cross-section would appear to go contrary to the reasons for the proposed combination as it would appear a larger cross-section would then reduce the flexibility of the device. To the extent that increasing the cross-sectional area can be achieved by increasing the . 

Response to Arguments
Applicant’s arguments, see remarks, filed 10/29/2020, with respect to the rejection(s) of claim(s) 1, 20, and 27 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 in view of the newly relied upon reference to Deeney.
All remaining arguments are dependent on the aforementioned ones.
For at least the reasons discussed and set forth in the rejection above, Claims 1, 4-23, and 25-28 remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on M-F: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran and Edward Landrum can be reached on 571-270-7740, 571-272-6681, 571-272-1184 and 571-272-5567 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763